Case 2:20-cv-09182-JMV-JBC Document 12-3 Filed 02/15/21 Page 1 of 1 PageID: 93




                             CERTIFICATE OF SERVICE

      I state under penalty of perjury that a copy of the foregoing Opposition to Plaintiff’s

Motion for Additional Discovery beyond the Administrative Record was served by electronic

mail through the CM/ECF system to:

                               Dominick Minervini, Esquire
                                  299 Julianne Terrace
                               Secaucus, New Jersey 07094
                                  Attorney for Plaintiff

                                                 /s/Judith A. Sznyter
                                                 JUDITH A. SZNYTER, ESQUIRE

Dated: February 15, 2021

  THIS DOCUMENT HAS BEEN FILED ELECTRONICALLY AND IS AVAILABLE
        FOR VIEWING AND DOWNLOADING FROM THE ECF SYSTEM.
